Cook, J.,
concurring in part and dissenting in part. I concur with the view expressed in the majority opinion that Civ.R. 60(B) relief is available despite the remarriage of one of the parties to a dissolution.
I cannot agree, however, that Civ.R. 60(B) permits a separation agreement incorporated into a dissolution decree to be amended by court, order in any way other than in accordance "with R.C. 3105.65(B). To hold otherwise and sanction the use of Civ.R. 60(B) to impose a property division different than the parties originally agreed to is to obviate an element necessary to dissolutions — assent. When granting Civ.R. 60(B) relief, a court must vacate the dissolution, not amend the separation agreement.
*246The majority acknowledges the necessity of assent by the parties to the terms of a separation agreement incorporated into a dissolution decree, but then reaches out to find assent to court-ordered modification in the clause of the separation agreement dedicated to non-modification. Relief from judgment pursuant to Civ.R. 60(B) is, of course, available to afford recourse to parties otherwise foreclosed by the finality-of-judgment doctrine and does not hinge on a party’s giving consent to such court action. Thus, the import ascribed by the majority to the phrase “or by Court Order” in this separation agreement appears strained. A more reasonable reading would be that the phrase in the agreement acknowledges the potential for court-ordered modification pursuant to R.C. 3105.65(B).
For the foregoing reasons, I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.